812 F.2d 1401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven M. JOHNSON, Plaintiff-Appellant,v.Wayne WEINBRENNER, Warden;  Arnold Hopkins, Comm. ofCorrections;  Captain Williams, CO V;  OfficerGigeous, CO II, Defendants-Appellees.
No. 86-6773.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 21, 1987.Decided Feb. 25, 1987.

Before WIDENER, PHILLIPS and CHAPMAN, Circuit Judges.
Steven M. Johnson, appellant pro se.
Stephen H. Sachs, Attorney General, Richard M. Kastendieck, Office of the Attorney General, for appellees.
PER CURIAM:


1
Steven Michael Johnson, a Maryland inmate, appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 complaint.  Judgment was entered on June 25, 1986.  Johnson did not file his notice of appeal until October 7, 1986.  Johnson contends that this untimeliness is excusable because it was due to "the mail."


2
Under Fed.R.App.P. 4(a)(1), notice of appeal in a civil case must be filed in the district court within thirty days from the date of the entry of judgment.  Upon a showing of excusable neglect, the district court may extend the time for filing by an additional thirty days.  Fed.R.App.P. 4(a)(5).  However, after the expiration of the sixty-day period, neither this Court nor the district court may grant a further extension of time.   Hensley v. Chesapeake & O. Ry., 651 F.2d 226, 228 (4th Cir.1981);  Felix v. Cardwell, 545 F.2d 92 (9th Cir.1976), cert. denied, 430 U.S. 910 (1977).  Accordingly, this Court lacks jurisdiction to consider the instant appeal because Johnson filed his notice of appeal well after the permissible sixty-day period.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss this appeal for lack of jurisdiction.


4
DISMISSED.